DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a back surface of a surface.” While Examiner understands the intent of the language, a surface itself is only comprised of itself and cannot itself have another surface such as a “back surface.” Clarification is required.
Because claims 2, 3, 6, 7, and 11 depend from claim 1, they are also rejected on this basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2006/0077225) in view of Feddersen et al. (4,763,778) and Burg et al. (2012/0137483).

 	Regarding claim 1, Song teaches a head unit comprising: 
a mount (fig. 1, item 100) on which an inkjet head (fig. 2, item 30) is positioned, wherein the inkjet head comprises a nozzle (fig. 2, item 11) to eject ink. 
Song does not teach wherein the mount comprises: 
a Z-direction positioning member to grip a sphere to be rotatable and bring the sphere into contact with the inkjet head to position the inkjet head in an ink ejecting direction of the nozzle; and 
a Z-direction biasing member that abuts the inkjet head on a surface thereof which is back surface of the surface on which the sphere contacts with the inkjet head and biases the inkjet head to the Z-direction positioning member. Feddersen teaches this (Feddersen, figs. 3-7, Note positioning member 90/92 and biasing member 62). It would have been obvious to one of ordinary skill in the art at the time of invention to use a Z-direction positioning arrangement of the type disclosed by Feddersen in the device disclosed by Song because doing so would allow for easy mounting of the head into the head slot disclosed by Song.      
 Note that Feddersen’s item 48/28/56 is being analogized to the inkjet head of Song. Thus, upon combination of the references, the Z-direction positioning member 74 and the Z-direction biasing member contact two different surfaces of the inkjet head, the surfaces facing different directions. 
Song in view of Feddersen does not teach wherein the Z-direction biasing member is pulled by a biasing member in a direction to a surface on which the sphere contacts with the inkjet head to abut the inkjet head. Burg teaches this arrangement (Burg, see figs. 5, 6, Note that if item 53 is analogized to the Z-direction biasing member, and item 22 is analogized to the claimed biasing member, the biasing member 22 pulls portion 53 downward by acting upon flange 23 to bring the Z-direction biasing member into urging contact with item 46, which is being analogized to the inkjet head). It would have been obvious to arrange the Z-direction biasing member of Song in view of Feddersen in the manner disclosed by Burg because doing so would constitute substituting one known biasing arrangement for another to obtain predictable results. In other words, the biasing arrangements of both Feddersen and Burg were well known at the time of invention, and thus to use one or the other would have amounted to a simple design choice between obvious variants. 
 	Regarding claim 2, Song in view of Feddersen and Burg teaches the head unit according to claim 1, the head unit further comprising: an X-direction positioning member (Song, fig. 2, item 161) to position the inkjet head in a direction perpendicular to the ink ejecting direction (note that this does not mean anything); a Y-direction positioning member (Song, fig. 2, item 162) to hold the inkjet head to be rotatable about an axis parallel to the direction perpendicular to the ink ejection direction (Song, see fig. 2); an X-direction biasing member (Song, fig. 3, item 150) to bias the inkjet head to the X-direction positioning member (Song, see fig. 3); and a Y-direction biasing member (Song, fig. 3, item 150) to bias the inkjet head to the Y-direction positioning member (Song, see fig. 3). 	Regarding claims 3 and 11, Song in view of Feddersen and Burg teaches the head unit according to claim 2, wherein the Z-direction positioning member comprises: 
at least one Z-direction positioning member arranged on a side of one end of the inkjet head; and a plurality of Z-direction positioning members arranged on a side of an other end of the inkjet head (Note that, upon combination of Feddersen’s attachment assembly to the arrangement of Song, each side of each head of Song’s inkjet head would have an arrangement with two Z-direction positioning members 90/92, so that there are two spheres at each of two ends in the length direction of the head for a total of four spheres). With respect to claim 11, note that even if there are four Z-direction positioning members, two on each side of the head, the claim does not require only one positioning member on a side of one end, and thus one of two positioning members could simply be disregarded for purposes of the claim language.  	Regarding claim 6, Song in view of Feddersen and Burg teaches the head unit according to claim 3, wherein at the side of the one end, the Z-direction biasing member is arranged in a range of a triangle shape having apexes which are the X-direction biasing member or the Y-direction biasing member, the X-direction positioning member, and the Z-direction positioning member (Note that because the Z-direction biasing member and the Z-direction positioning member overlap in plan view, the Z-direction biasing member is in any triangle using the Z-direction positioning member as a vertex). 	Regarding claim 7, Song in view of Feddersen and Burg teaches the head unit according to claim 3, wherein at the side of the other end, the Z-direction biasing member is arranged in a range of a triangle shape having apexes which are the Y-direction biasing member and two of the plurality of Z-direction positioning members (Note that because the Z-direction biasing member and the Z-direction positioning member overlap in plan view, the Z-direction biasing member is in any triangle using the Z-direction positioning member as a vertex).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853